          Case 3:16-md-02741-VC Document 2790 Filed 02/21/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                              MDL No. 2741
 LIABILITY LITGATION
                                                      Case No. 16-md-02741-VC
 This document relates to:
                                                      PRETRIAL ORDER NO. 83:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                      TIME LIMITS FOR TRIAL




       As previously stated, each party will have 32 hours total to present its case during trial,

including both Phase 1 and Phase 2, and including opening statements and closing arguments. As an

outer boundary, each party is limited to 28 hours for Phase 1. If the parties are using the jury’s time

efficiently during trial and it appears that 32 hours will be insufficient, the Court will consider a

short increase.

       IT IS SO ORDERED.

Date: February 21, 2019                                        ___________________________
                                                               Honorable Vince Chhabria
                                                               United States District Court
